DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed July 18, 2022 as part of AFCP2.0.  Applicant July 18th amendment amended claims 1 and 20; canceled claims 4, 5, 17 and 18 and added new claim 21.  Currently claims 1-3, 6-16, 19 and 21 are currently pending an allowed herein.  Claims 1 and 19-21 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to Claim 19 in the previous office action is withdrawn in response to Applicant's arguments (Remarks:  Page 10).
	The 35 U.S.C. 101 rejection of claims 1-3, 6-16 and 20 is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Page 10, filed July 18, 2020, with respect to the objection to Claim 19 have been fully considered and are persuasive.  The objection to claim 19 has been withdrawn. 





ALLOWANCE
	The following is an allowance in response to Applicant’s amendment filed July 18, 2022 and an interview with Mr. Nicholas Drysdale on July 25, 2022.  Currently Claims 1-3, 6-16, 19 and 21 are pending an allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system, method and vehicle comprising: a group of mobile devices including: a first mobile device of a first attendee of an event at the property having a first ticket to the event at the property, the first attendee being a non-employee of the property; and a second mobile device of a second attendee of the event at the property having a second ticket to the event at the property, the second attendee being a non- employee of the property; an order management module configured to communicate with the mobile devices of the group of mobile devices via a network, the order management module including: a location module configured to determine locations of the mobile devices that are located within boundaries of the property; a selection module configured to, in response to receipt of an order from an application of the first mobile device for delivery of one or more items to a seat location of the first mobile device within the boundaries of the property on the first ticket: select one vendor of a plurality of vendors at the property to supply the one or more items of the order; and select the second mobile device from the group of mobile devices based on the location of the second mobile device being not at a second seat on the second ticket, the second seat being within a first predetermined distance of the seat location on the first ticket, and within a second predetermined distance of a location of the selected one vendor;  device communication module configured to, in response to receipt of user input indicative of a confirmation to deliver the order by the second attendee from an application of the second mobile device, selectively transmit over the network, to the second mobile device, a pickup request including the location of the selected one vendor for pickup of the order and the location of the first mobile device for delivery of the order; and a vendor communication module configured to, in response to the receipt of the user input indicative of the confirmation to deliver the order by the second attendee from the second mobile device, transmit the order including the one or more items over the network to a vendor computing device of the selected one vendor, the selected one vendor preparing the order and the second attendee with the second mobile device picking up the order from the selected one vendor and delivering the order to the first attendee with the first mobile device as recited in independent Claims 1, 19, 20, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623